UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6071



THOMAS LARRY HERBIN,

                                             Petitioner - Appellant,

          versus


DON WOODS, Superintendent,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:06-hc-02191-FL)


Submitted:   July 27, 2007                 Decided:   August 10, 2007


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Thomas Larry Herbin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas Larry Herbin seeks to appeal the district court’s

order denying his motion for appointment of counsel.             This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).         The order Herbin seeks to appeal

is   neither   a   final   order   nor   an   appealable   interlocutory   or

collateral order.      See Miller v. Simmons, 814 F.2d 962, 964 (4th

Cir. 1987).        Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED




                                    - 2 -